69 So. 3d 1096 (2011)
Rickie Edward WILDER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5196.
District Court of Appeal of Florida, First District.
September 27, 2011.
Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
*1097 Pamela Jo Bondi, Attorney General, Christine Ann Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the judgment and sentence entered after he pled guilty to one count of grand theft, seven counts of forgery, and seven counts of uttering forged checks. Appellant entered into a plea agreement. In exchange for the plea, he agreed to be adjudicated guilty and sentenced to 60 months in prison. At the sentencing hearing, Appellant was sentenced to 100 months in prison. Appellant contends that this sentence was in violation of the plea agreement. The State properly concedes error. "`A plea agreement is a contract and the rules of contract law are applicable to plea agreements.'" Armstrong v. State, 985 So. 2d 1156, 1158 (Fla. 3d DCA 2008) (quoting Garcia v. State, 722 So. 2d 905, 907 (Fla. 3d DCA 1998)). We REVERSE and REMAND to the trial court for imposition of a sentence of 60 months' imprisonment.
THOMAS, ROBERTS, and CLARK, JJ., concur.